Dear Marshal Picard:
We received your request for our opinion on the following issue:
 May the Marshal's office for the City of Lafayette use the proceeds from drug forfeitures to purchase bullet-proof vests, radios, weapons, and other equipment for use by the marshal and deputies in the performance of their duties?
La. R.S. 40:2616 provides for the allocation of forfeited property. Section B(3)(a) specifically provides that 60% of the funds remaining after satisfaction of any bona fide security interest or lien and payment of all expenses goes to the law enforcement agency or agencies making the seizure. The statute also provides that the funds are to be used in drug lawenforcement.
Clearly, the Lafayette Marshal's office is a law enforcement agency and is entitled to a percentage of the proceeds from forfeitures when it participates in the seizure of property relating to narcotics crimes. As indicated in your request, your office routinely encounters, while in the course of their regular duties, persons who are in violation of drug laws.
The statute mandates that the funds be used in drug law enforcement and so we do point out that there should be a connection between the expenditure and drug law enforcement. [See Op. Atty. Gen. 93-753]. The items listed in your request can certainly be used by your deputies regardless of the type of criminal activity at hand. However, because there is such an overlap between drug law enforcement and the performance of other duties, such a purchase does not appear to violate the statute.
Thus, it is our opinion that your office may use forfeiture proceeds to purchase equipment for your deputies to assist in the performance of their duties.
If you have any questions or need additional information, please feel free to contact our office. With kindest regards,
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: TINA VICARI GRANT Assistant Attorney General
RPI:TVG:jv Enclosure